IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


M.J.T.,                                      : No. 16 WM 2019
                                             :
                    Respondent               :
                                             :
                                             :
             v.                              :
                                             :
                                             :
C.K.J.,                                      :
                                             :
                    Petitioner               :


                                       ORDER



PER CURIAM

      AND NOW, this 9th day of April, 2019, the Petition for Leave to File Petition for

Allowance of Appeal Nunc Pro Tunc is DENIED.